                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00639-KDB-DCK

        CHRISTOPHER P. SMITH,

                Plaintiff,

                v.                                               ORDER

        JOSEPH POLLINO, ET AL.,

                Defendants.



       THIS MATTER is before the Court on Plaintiff’s Motion for Leave to File First Amended

Complaint (Doc. No. 25). The Court has carefully considered this motion, Plaintiff’s brief (the

Defendants have not responded to the motion other than to indicate their opposition as reflected in

Plaintiff’s brief) and the record in this matter. For the reasons discussed briefly below, the Court

will GRANT the motion.

                                  I.     LEGAL STANDARD

       Rule 15(a) of the Federal Rules of Civil Procedure requires that leave to file an amended

complaint be “freely given when justice so requires.” Fed. R. Civ. Proc. 15. Consistent with that

lenient standard, the Supreme Court has held that “[i]f the circumstances relied upon by a

plaintiff may be a proper subject of relief, he ought to be afforded the opportunity to test his

claim on the merits.” See Foman v. Davis, 371 U.S. 178, 182 (1962). However, the opportunity

to amend a complaint is not unbounded. Leave to amend a pleading should be denied “when the

amendment would be prejudicial to the opposing party, there has been bad faith on the part of

the moving party, or the amendment would [be] futile.” Laber v. Harvey, 438 F.3d 404, 426 (4th




                                                     1
Cir. 2006) (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986), Foman

v. Davis, 371 U.S. 178, 182 (1962)).

                                       II.          DISCUSSION

       In this action, Plaintiff Christopher Smith asserts claims against the Defendants under 42

U.S.C. § 1983 related to Smith’s efforts to seek political office and support other political

candidates in the Village of Marvin. On December 31, 2019, Defendant Village of Marvin filed

and served its motion to dismiss Plaintiff’s claims (Doc. No. 13) followed by Defendants Lein and

Marcolese’s motions to dismiss on January 8, 2020 (Doc. No. 15), and finally, Defendants Jones,

Pollino, and Lavelle’s motions to dismiss on January 15, 2020 (Doc. No. 20). The Court has not

ruled on these pending motions and none of the Defendants have answered the Complaint. This

motion is Plaintiff’s first request to amend his Complaint.

       With due regard for the applicable standard that amendment should be freely permitted,

the Court will allow Plaintiff to further amend its Complaint. While motions to dismiss have been

filed and partially briefed, it would be most efficient to allow the amendment of the Complaint

prior to ruling on those motions. Also, Defendants have made no argument that they would be

prejudiced by the amendment, Plaintiff is acting in bad faith or that the amendment would be futile.

Therefore, the Court finds that Plaintiff has made the minimal showing necessary to support an

opportunity to amend his Complaint.

                                             III.     ORDER

NOW THEREFORE IT IS ORDERED THAT:

              1. Plaintiff’s Motion for Leave to File First Amended Complaint (Doc. No. 25) is
                 GRANTED;

              2. The First Amended Complaint shall be filed on or before February 21, 2020;
                 and


                                                        2
    3. The Defendants’ respective Motions to Dismiss (Doc. Nos. 13, 15 and 20) are
       DENIED as moot, without prejudice to Defendants’ opportunity to refile those
       motions following the filing of the Amended Complaint.



SO ORDERED ADJUDGED AND DECREED.




                           Signed: February 18, 2020
                    2020




                                        3
